Title: From Thomas Jefferson to Abner Nash, 11 March 1783
From: Jefferson, Thomas
To: Nash, Abner


        
          Dear Sir
          Philadelphia Mar. 11. 1783
        
        Since I had the pleasure of seeing you at Baltimore I have further reflected on the proposition you were so kind as to make me there of entering into a partnership for the purpose of purchasing some of the escheated territory in your state. I consider it as one of those fair opportunities of bettering my situation which in private prudence I ought to adopt, and which were I to consider myself merely as a private man I should adopt without condition or hesitation. But I find it is the opinion of some gentlemen that the interests of land companies may by possibility be brought on the carpet of negotiation in Europe. Whether I may or may not participate in those negotiations remains still as incertain as it was in the moment of our conversation on this subject. However I having hitherto while concerned in the direction of public affairs made it a rule to avoid engaging in any of those enterprizes which on becoming the subjects of public deliberation might lay my judgment under bias or oblige me for fear of that to withdraw from the decision altogether, I would wish still to pursue that line of conduct. Indeed I feel the obligation to do it the stronger in proportion to the magnitude of the trust at present confided to me. If my mission to Europe be still pursued I would chuse for my own satisfaction as well as for that of Congress to have not a single interest which in any point of the negotiation might separate me from the great bulk of my countrymen, or expose me to a suspicion of having any object to pursue which might lead me astray from the general. You will therefore be sensible that my situation does not leave me an equal liberty with the other gentlemen of availing myself of this opportunity of repairing some of my losses; on the contrary that it calls for this in addition to the sacrifices I have already made. I therefore make it; begging leave at the same time to tender you my sincerest acknowledgements for this proof of your friendship. A return  to a private character and determination to continue in it may yet perhaps restore me the liberty enjoyed by the mass of my fellow citizens of doing something for myself. In this event it is not improbable that I may trouble you with an application for readmission to this proposition if it should not be too far advanced to admit it, which in such case I shall do with all the freedom your former friendship has encouraged me to use. We are still as I before mentioned to you uninformed what is likely to be the issue of the present negotiations. While circumstances in general seem to portend a happy conclusion some have arisen which bear a more doubtful aspect. The common cry is that we cannot possibly be left much longer in suspence. Should the gentleman who furnishes me with a conveiance of this letter be on the road, you may possibly hear the great event before you receive this. Whether I may be disposed of on this or the other side the water I shall always be happy to hear from you and to avail myself of every opportunity of assuring you of the sincer[e] esteem with which I have the honour to be Dr Sir Your friend & servt.
      